internal_revenue_service te_ge technical_advice_memorandum release number release date date uil code eo area manager taxpayer's name taxpayer's address taxpayer's identification_number years involved date of conference legend trade_association national trade_association b sport facility x issues t l a u m o v whether trade_association which is exempt from federal_income_tax under sec_501 of the internal_revenue_code receives unrelated_business_taxable_income under sec_512 from the sale of discount certificates whether trade association's sale of discount certificates will adversely affect its tax exempt status under sec_501 facts trade_association is a business league which is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code as an organization described in sec_501 trade_association is composed of persons who reside in a particular geographic region of the united_states with a business_interest in the sport of b which is played by amateurs and professionals the members of trade_association include professional athletes in the sport teachers and coaches of the sport owners and managers of sport facilities managers of food and beverage activities at sport facilities and retailers of sport equipment the amended and restated articles of trade_association state that its purpose is to promote the common business interests of the associated members promote the objectives of the national trade_association promote competitive b hold meetings and tournaments for the benefit of the members thus the relationship between trade_association and the national trade_association is that trade association’s purposes encompass the national trade association’s purposes the national trade_association charter states that its purpose is to promote interest in the game and the national constitution states that the national trade association’s purpose is to promote the enjoyment and involvement in the game and contribute to its growth by providing services to b professionals and the b industry the nature of the sport is that players generally must pay fees to play at sport facilities trade_association and participating sport facilities sell discount certificates to the general_public for a fee to play at various sport facilities during the audit years the discount certificates entitled the purchaser to play the sport at a number of participating sport facilities in the region at deep discounts most of the discount certificates were sold by participating sport facilities but a number of the discount certificates were sold directly by trade_association although the discount certificates were not available for purchase directly on the internet trade association’s brochures and web-site indicated that members of the general_public could purchase the discount certificates at participating sport facilities from trade association’s home_office or by mail the brochures and web-site described the discount program and specified which sport facilities participated in the program trade_association marketed and advertised the discount certificates trade_association decided the content format and timing of the advertising of the discount certificates additionally trade_association was responsible for setting the sale prices of the discount certificates as well as the amount to be shared with the participating sport facilities and devised the contracts with the sport facilities if the discount certificates were purchased at the participating sport facilities the participating sport facilities then sent the revenue to trade_association which retained a share of x dollars and remitted the remainder back to the sport facilities discount certificates were purchased from trade_association or by mail trade_association received all of the income if the the sales have resulted in significant revenue and substantial profits for trade_association at an annual meeting trade association’s leaders indicated that the discount certificate program revenues had become a source of funding for many of trade association’s programs and that the discount certificates benefited the sport facilities as well a number of for-profit entities in the region offer similar programs that sell discount certificates to sport facilities most of these sport facilities are different than the participating sport facilities of trade_association however participating sport facilities can also participate in for-profit discount programs conversely sport facilities participating in for-profit discount programs may also participate in trade association's program any sport facility in the area is eligible to and permitted to participate in trade association’s program simply by requesting to participate although any sport facility o b can participate not all of the area’s sport facilities do participate additionally although some participating sport facilities are members of trade_association some participating sport facilities are not members also although some trade_association members are employees of participating sport facilities there is no pre-requisite that participating sport facilities must employ trade_association members it is possible though unlikely that a participating sport facility may employ no trade_association members trade_association stated that although it is impossible to know exactly how much the sale of passes has increased playing the sport in its region or revenues to participating sports_facilities both its members and the participating sport facilities believe that the program has positively stimulated the playing of the sport by the general_public also trade_association stated that the increase in the number of sport facilities participating in the discount pass program indicates that the sport facilities believe it is worth discounting their normal fees the staff time that trade_association devotes to the discount certificates has fluctuated somewhat over the years although it has decreased over all trade_association substantiated an average of percent of the staff time during the first six years of the activity also trade association’s board spends approximately five percent of its time and approximately percent of the overall time spent by trade association's committees is spent on the discount certificate program trade_association conducts other activities including professional and amateur tournaments high school sport programs junior sport programs and events special olympics sport programs and financial support for research law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations the regulations provides in part that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league its activities over the years courts have distilled from the statute and regulations a series of requirements that an organization must meet to be described in sec_501 one common formulation quoted by the court in 69_tc_53 states the requirements as follows it must be an association of persons having a common business_interest its purpose must be to promote that common business_interest it must not be organized for profit it should not be engaged in a regular business of a kind ordinarily conducted for a profit its activities should be directed toward the improvement of business conditions of one or more lines of business as opposed to the performance of particular services for individual persons and its net_earnings if any must not inure to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income ubti as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is with certain exceptions includable in the computation of ubti if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations states that in determining whether a trade_or_business is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities are conducted and the manner in which they are pursued hence for example specific business activities will ordinarily be deemed regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that gross_income is derived from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those exempt purposes whether activities contribute importantly to an organization’s exempt purposes depends in each case upon the facts and circumstances involved example of sec_1_513-1 of the regulations describes a journal of a sec_501 trade_association that carries advertising for products within the professional interests of the members of the association the advertising in question is subject_to a number of restrictions as to content however while the advertisements contain certain information the informational function of the advertising is incidental to the controlling aim of stimulating demand for the advertised products and differs in no essential respect from the informational function of any commercial advertising the example states that advertising is accepted only from those able to pay the established rates and that a prime consideration in accepting advertising is not the continuing education of the membership in the manner contemplated by the statute accordingly income derived from such advertising constitutes gross_income from an unrelated_trade_or_business sec_1_513-4 defines a qualified_sponsorship_payment as any payment to an exempt_organization by a person engaged in a trade_or_business made without expectation of a substantial_return_benefit sec_1 c v identifies advertising as a substantial_return_benefit and includes in the description of advertising material which promotes or markets any service or facility including messages that contain price information or other indications of savings or value or an inducement to use any service or facility revrul_64_315 1964_2_cb_147 held that an association of merchants in a particular shopping center whose advertising material contains the names of the individual merchants is performing particular services for members rather than an activity directed to the improvement of general business conditions revrul_65_14 1965_1_cb_236 held that an association created to attract tourists to a local area but whose principal activity is publication of a yearbook consisting largely of paid advertisements for its members is performing particular services for members rather than an activity aimed at the improvement of general business conditions revrul_68_267 1968_1_cb_284 concluded that an association of grocery stores provides particular services for individual members by collecting coupons used by customers in their stores sorting them by the wholesalers of products that had issued them counting and remitting them to the correct wholesalers for payment that is then given to the retail grocery stores revrul_70_80 1970_1_cb_130 denies exemption under sec_501 to a nonprofit trade_association of manufacturers whose principal activity is the promotion of its members' products under the association's registered trademark the ruling distinguishes am plywood ass’n below because the trade_association at issue in the ruling promotes only its members’ products under the association's registered trademark even though non-members’ products also may meet the quality standards for the trademark revrul_73_386 1973_2_cb_191 holds that an sec_501 organization’s program of securing and supplying member and non-member business concerns with job injury histories on prospective employees on an expedited basis for a fee is subject_to the unrelated_business_income_tax ubit because the program furnishes individual members of the business community with a regular commercial-type business service the fact that businesses cannot readily secure such information on an expedited basis from other commercial providers does not alter the commercial nature of the service or the fact that the service relates to individual business needs of the business concerns involved revrul_78_70 1978_1_cb_159 holds that a board_of trade that provides grain analysis laboratory services to members and nonmembers at the same charge and earns substantial profits on the activity is providing particular services to individuals and is engaged in business of a kind ordinarily carried on for profit and hence that such activity does not further exempt purposes within the meaning of sec_501 of the code see also revrul_81_175 1981_1_cb_337 holding that assuring the availability of auto insurance for high-risk customers by accepting such customers for reinsurance does not further exempt purposes under sec_501 because reinsurance is a business ordinarily carried on by commercial insurance_companies for profit revrul_81_174 1981_1_cb_335 holding that providing medical malpractice insurance to health care providers does not further exempt purposes under sec_501 because the provision of medical malpractice insurance is a business of a kind ordinarily carried on for profit’ revrul_79_31 1979_1_cb_206 contrasts two attempts by a sec_501 organization of business owners professionals and civic leaders to stimulate commerce in a downtown area by improved parking in the first activity the organization operates fringe parking facilities and shuttle buses connecting them to the downtown area no individual merchant is favored by the manner in which the facilities are operated or where the stops are located this activity stimulates and improves business conditions in the downtown area generally thereby contributing importantly to the accomplishment of the organization’s exempt_purpose however in the other activity merchants purchase parking stamps and distribute them to their customers to use at downtown lots this activity encourages persons to patronize the specific participating member merchants to obtain free parking and therefore provides services to individual members rather than furthering the organization’s exempt_purpose under sec_501 of the code accordingly this activity constitutes an unrelated_trade_or_business within the meaning of sec_513 of the code it was formed to promote interest in the sport to elevate the revrul_80_294 1980_2_cb_187 clarifying revrul_58_502 1958_2_cb_271 describes an organization exempt under sec_501 of the code of professional players of the sport standards of the sport as a profession and to sponsor and conduct tournaments for the encouragement of its members the organization conducts apprentice programs annual conventions and merchandise shows and tournaments its support is derived primarily from the sale of television broadcasting rights to its tournaments but also from membership dues penalties and apprentice fees the revenue_ruling holds that the sponsorship of tournaments and the sale of broadcasting rights directly promote the interests of those engaged in the sport by encouraging participation in the sport and by enhancing awareness of the general_public of the sport as a profession the amount of the income derived from the sale of broadcasting rights is not by itself determinative of whether the activity furthers the purposes specified in sec_501 of the code and an organization may even draw its primary support from the sale of broadcasting rights to the sports tournaments it conducts therefore income from the sale of television broadcasting rights was not ubti revrul_81_75 c b concerned a trade_association organized to promote trade relations between businesses in the united_states and the government of a particular foreign_country fairs and exchange of economic information the association provides a language translation service to member and non-member businesses for a fee the service held that the translation service was a regular business carried on for the benefit of individual businesses and therefore is unrelated in the meaning of sec_513 in addition to its primary activity of arranging trade missions revrul_82_139 1982_2_cb_108 sets forth the issue of whether publication of commercial advertising in its journal by a bar association exempt from federal_income_tax under sec_501 constitutes unrelated_trade_or_business the bar association's purpose is to promote the interests of the legal profession and to supervise the practice of law within a county of a state membership is composed of practicing attorneys within the county fees are charged for the publication of the advertisements the ruling holds that the publication of ordinary commercial advertising does not advance the exempt purposes of the association even when published in a periodical which contains editorial material related to exempt purposes further even though the advertising in this case is directed specifically to members of the legal profession it is still commercial in nature and represents an effort on the part of the advertisers to maximize sales to a particular segment of the public therefore the publication of the commercial advertisements does not contribute importantly to the exempt purposes of the bar association in 475_us_834 106_sct_1591 89_led_841 the supreme court held that advertising in the journal of the american college of physicians does not contribute importantly to the organization's educational_purposes and therefore is subject_to tax pursuant to the provisions of sections of the code in 801_f2d_987 7th cir the court found that a tax-exempt business league of independent insurance agents described in sec_501 of the code was subject_to tax on ubti on the fees it received for performing promotional and administrative services in connection with the sale of errors and omissions e o insurance to its members rather than merely informing members of the necessity for e o insurance generally the court determined that the business league endorsed a particular e o program in a manner which provided convenient marketing advertising and administrative services to the offering insurance_company generated income for the association and provided its individual members convenient coverage id pincite the court also noted that the association's activities were in competition with services provided by other taxpaying entities and that w here services and goods are available in the marketplace a trade_association need not provide it to accomplish an exempt_purpose id pincite internal quotations and citation omitted accordingly the court concluded that any exempt_function the business league’s e o program may have served was incidental to its purpose of raising revenues and the program therefore did not contribute importantly to improving conditions in a line_of_business or the industry generally see also 78_tc_246 aff'd 726_f2d_1097 6th cir holding that promotional and administrative fees received by a business league of independent insurance agents for promoting group_insurance programs for its members constituted ubt because the taxpayer could not demonstrate that such activities contributed directly and importantly to the improvement of conditions in a particular line_of_business la credit_union leaque v united_states 693_f2d_525 5th cir holding that business league’s active support and endorsement of insurance policies sold by a particular insurance_company in return for commissions on insurance_policy purchases and renewals made by its member credit unions constituted an unrelated_trade_or_business the activity did little more than generate revenue for the league and provide the insurance_company with convenient services in the marketing and administration of its programs and the relationship between it and the league’s exempt_purpose was at best tangential and therefore was statutorily insufficient to qualify as substantial prof ins agents of wash v comm’r 875_f2d_870 9th cir unpublished 734_f2d_71 1st cir held that an association of life_insurance_companies that maintains a computerized system for gathering confidential underwriting information available to its members was rendering particular services for individual member companies notwithstanding some indirect benefits that accrued to the industry and public generally in 46_bta_64 acq 1942_1_cb_17 the court held that an association of apple growers that engaged in advertising and promoting the sale of washington apples but whose advertising did not mention any specific brand or grower was exempt under a predecessor code section because its purpose was to promote an industry as a whole and improve a line_of_business rather than individual businesses similarly in american plywood association v united_states a f t r 2d w d wash the court held that the advertising conducted by the trade_association of plywood manufacturers that did not identify individual manufacturers but promoted plywood as a generic building material promoted the industry as a whole by contrast in 168_f2d_366 6th cir the court found that an association that published and sold catalogues to members and non-members was performing particular services for individual persons when the catalogue listed only products manufactured by the members even though there may have been incidental benefit to the relevant industry in 320_f2d_375 ct_cl the court held that an organization’s operation of a multiple listing service constituted the performance of a particular service for the individual real_estate broker members and generated benefits for them in proportion to the fees that they paid for the service and that therefore the listing system could not be regarded as directed to the improvement of business conditions in the real_estate market noting that an organization whose principal purpose and activity is such as to justify exemption does not lose its exempt status by engaging in incidental activity which standing alone would be subject_to taxation the court then examined the extent of the organization’s multiple listing service activities to determine whether the evanston-north shore board could maintain its exempt status id pincite the court found that of the board’s revenues were derived from the operation of the listing service and that of its costs were directly allocable to the service as well as an additional substantial portion of its salaries expense the court also found it reasonable to infer that the organization had increased its number of employees from one to five because of the listing service as a result the court concluded that the listing service was the dominant rather than an incidental activity of the organization and thus upheld the revocation of its exempt status see also ind retail hardware ass'n inc v united_states 366_f2d_998 ct_cl acknowledging that a n organization which by its principal purpose and activity is entitled to exempt status does not lose that status by engaging in incidental activities which standing alone would deprive it of the exemption but concluding that hardware dealers’ association was not entitled to business league exemption where over of its total income was derived from its performing particular services for individuals and from its other income-producing activities and about of time of employees was devoted to such income-producing activities am plywood ass'n a f t r 2d pincite supra noting that t he rule is well established that a trade_association whose main purpose justifies exemption from income_tax will not forfeit tax exempt status by engaging in incidental activities which standing alone would be subject_to taxation and that the ultimate fact as to which activities of a business league are primary and which are incidental must be determined in each case upon the particular circumstances involved revrul_78_70 supra although organization engages in other exempt_activities its operation of a grain analysis laboratory as a business of a kind ordinarily carried on for profit and in manner that performs particular services for individuals results in revocation of its exempt status under sec_501 when the laboratory has become the principal activity of the organization accounting for virtually all of its income and two-thirds of its expenses in the most recent year in 128_f2d_424 7th cir the court concluded that a business league that received as much a sec_34 to of its revenues per year from its engagement in a regular business of a kind ordinarily carried on for profit or in return for individual services rendered to individual members was nevertheless entitled to exemption because such services were only incidental_or_subordinate to the main or principal purposes required of a business league under the predecessor to code sec_501 commerce v united_states 72_fsupp_310 e d wis recognizing that an organization formed to advance the commercial interests of a city was exempt under the predecessor of sec_501 notwithstanding the fact that it also conducted a commercial credit bureau where the bureau was one of departments of the organization and generated less than a quarter of its total revenue see also milwaukee ass'n of analysis issue ubit in determining that an income-producing activity is an unrelated_trade_or_business it is necessary to show that there is a trade_or_business the trade_or_business is regularly carried on and the conduct of the trade_or_business is not substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations trade_association has agreed that the first and second prongs of the test set forth in sec_1_513-1 of the regulations are met for the activity discussed herein therefore the sole issue with respect to whether trade association’s sale of discount certificates is an unrelated_trade_or_business is whether that activity is substantially related to the organization’s performance of its exempt functions determination of the substantial relationship issue requires an examination of the relationship between the business activities that generate the particular income in question and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations the regulations further state that for the conduct of the trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 of the regulations see also prof ins agents of mich supra holding that for the conduct of a trade to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services must contribute directly and importantly to the accomplishment of those purposes la credit_union league supra holding that the league's endorsement of group_insurance plans was principally motivated by a desire to raise revenue and at best was only tangentially related to the furtherance of the credit_union movement and therefore finding the requisite substantial relationship lacking for income earned on the trade association’s discount certificate activities to escape taxation as ubti the activities must contribute directly and importantly to the accomplishment of one or more of trade association’s exempt purposes see prof'l ins agents of mich ill ass’n of prof'l ins agents supra revrul_82_139 supra trade_association composed of members with a business_interest in the sport of b is organized and operated as a trade_association within the meaning of sec_501 of the code trade_association promotes enjoyment of and involvement in the sport and thereby the common business interests of its members by organizing professional and amateur tournaments and events for students young people and disabled people under the regulations an exempt business league must direct its activities to improving business conditions of one or more lines of business as distinguished from performing particular services for individual persons whether or not members of the organization sec_1_501_c_6_-1 of the regulations and eg mib inc revrul_65_14 and revrul_70_80 supra accordingly only activities directed at improving business conditions can be considered substantially related to a business league’s exempt purposes under the ubit provisions while the performance of particular services for individuals cannot be considered substantially related to such purposes see eg prof'l ins agents of mich supra revrul_73_386 and revrul_79_31 supra thus the issue here is whether the sale of discount certificates improves the line_of_business of trade_association which is to promote interest and involvement in the recreational and professional playing of the sport or rather whether it constitutes the performance of particular services for individual persons trade_association states that its purpose is generally to promote the sport of b and argues that the sale of discount certificates furthers that purpose however the facts do not show how the sale of discount certificates contributes directly and importantly to trade association’s exempt purposes rather the sale of discount certificates primarily benefits the participating sport facilities while also generating revenue for trade_association trade association’s materials specifically name each of the participating sport facilities the materials offer inducements to patronize the named facilities in the form of the publicized reduced fees which also constitute an indication of savings or value trade_association designed the program and set the price for the certificates and the corresponding discount the purchaser receives it decided the content format and timing for the promotion of the certificates in paper brochures and on the internet also marketed and advertised the discount certificates and used its stature to promote their sale to the public thus the advertising activities are commercial services for individual businesses similar to the processing and remittance of manufacturers’ coupons in revrul_68_267 supra it the marketing and publicity by trade_association of the discount certificates benefits participating sport facilities over non-participating sport facilities purchasers of the certificates will be more likely to play at a sport facility that charges a reduced fee than a non-participating sport facility that charges a full fee additionally the promotion of discount certificates increases the general public’s awareness of the named participating sport facilities making it more likely that a player of the sport will patronize a participating sport facility even if the player has not purchased a discount certificate the fact that any sport facility may participate in the program is not dispositive rather the fact that only the sport facilities that choose to participate receive the benefits and services of trade_association undermines the argument that the activity furthers the sport as a whole see eg revrul_79_31 supra ruling that a business league’s operation of a park and shop plan is an unrelated_trade_or_business because the plan only encourages persons to patronize the limited number of merchants choosing to participate in the plan by offering free parking only to the patrons of these merchants thus the service that trade_association performs when it prepares promotes and sells discount certificates is advertising for the participating sport facilities rather than for the industry as a whole see eg sec_1_513-4 of the regulations recognizing that messages containing indications of savings or value or inducements to patronize specific businesses constitute advertising advertising campaigns such as trade association's sale of discount certificates that name and promote specific businesses rather than the industry as a whole constitute the performance of particular services for individual persons see eg auto elec ass'n supra revrul_64_315 revrul_65_14 and revrul_70_80 supra compare wash state apples and am plywood ass'n supra accordingly this activity constitutes an unrelated_trade_or_business within the meaning of sec_513 of the code see eg am coll of physicians ill ass’n of prof'l ins agents la credit_union leaque and_prof'l ins agents of mich supra sec_1_513-1 of the regulations example revrul_73_386 revrul_79_31 revrul_81_75 and revrul_82_139 supra in addition trade_association has sold the discount certificates at a price that has generated substantial profits moreover other commercial entities in the area provide the same types of discount certificates accordingly trade_association is engaged ina regular business of a kind ordinarily carried on for profit and hence an activity that is not substantially related to its exempt purposes sec_1_501_c_6_-1 see also ill ass'n of prof ins agents supra revrul_78_70 revrul_81_174 and revrul_81_175 supfa most of the businesses promoted by the discount pass program are not themselves members of the trade_association however the service has held that providing specific services for individual persons whether to member or non-member businesses conflicts with a trade association’s purpose to promote the industry as a whole see eg revrul_73_386 revrul_78_70 and revrul_81_75 supra see also ill ass'n of prof'l ins agents supra holding that the provision of marketing services to non- member insurance_company was an unrelated_trade_or_business la credit_union league supra same trade_association argues that the sale of discount certificates is similar to the activity described in revrul_80_294 supra that ruling involved an association composed of professional players of a particular sport the association’s purpose was to promote interest in the sport to elevate the standards of the sport as a profession and to sponsor and conduct tournaments for the encouragement of its members the revenue_ruling holds that the sponsoring of tournaments and the sale of rights to broadcast the tournaments directly furthers the organization’s exempt_purpose by encouraging participation in the sport and by enhancing awareness by the general_public of the sport as a profession the national broadcasts of professional tournaments that were the subject of revrul_80_294 provided a showcase for the sport as a whole they increased the interest and knowledge of the public and enhanced the stature and earning power of the top players thereby improving both the amateur and professional aspects of the sport nationwide in contrast the discount certificates only serve to promote specific sports_facilities which does not improve the business conditions of one or more lines of business of the members of trade_association in the case at hand the discount certificate program gives members of the general_public the ability to play the sport of b at a discount at particular sport facilities that participate in the program in contrast to revrul_80_294 it is really the participating sport facilities not the sport of b as a whole that trade_association promotes to the public through the discount certificate program additionally in revrul_80_294 the organization was providing a service through broadcasting that reached a broad segment of the general population in the case of the discount certificates sales are made to a limited number of individuals albeit members of the general_public to play the sport of b in a particular geographic area therefore the sale of discount certificates in the manner described does not bear a substantial causal relationship to trade association’s exempt_function of promoting recreational interest in the sport as a whole rather the share of the sports pass received by trade_association is essentially a payment for the advertising services designed to encourage the general_public to play the sport at their facility at reduced fees any benefit to trade association’s line_of_business or nexus to its exempt purposes is only incidental to the direct service provided to these entities thus the activity is not substantially related to trade association’s exempt purposes and is therefore subject_to ubit issue exemption an organization whose principal or primary purpose and activity justifies exemption under sec_501 does not lose its exempt status by engaging in incidental_or_subordinate activity constituting a regular business of a kind ordinarily carried on for profit or the performance of particular services for individual persons see e q ind retail hardware ass'n evanston-northshore bd of realtors chi graphic arts fed'n am plywood ass'n supra the ultimate fact as to which activities of a business league are primary and which are incidental must be determined in each case upon the particular circumstances involved which can include the amount of time the organization’s employees spend on the activities am plywood ass'n ind retail hardware ass'n supra trade_association derives a substantial portion of its revenues from the sale of discount certificates and commissions earned on the sale of discount certificates by sport facilities the amount of revenue generated by an activity is not the only way to determine whether that activity is the primary activity of an exempt_organization the amount of the income derived from the sale of broadcasting rights is not by itself determinative of whether the activity furthers the purposes specified in sec_501 of the code revrul_80_294 trade_association calculated that its employees spend approximately one-quarter of their work time on these activities its board members spend approximately five percent of their time on these activities and their committee members spend percent of their time on the discount certificate program the facts do not indicate that trade_association has any other activities that are unrelated to its exempt purposes trade_association has represented that the remainder of its revenues are derived from activities that further its exempt purposes furthermore trade_association represents that most of the time of its staff board members and committee members is spent on activities that further trade association’s exempt purposes thus the sale of discount certificates is not trade association's primary purpose and the activity therefore will not adversely affect the tax exempt status of trade_association under sec_501 or the code conclusion trade association’s income from the sale of discount certificates constitutes ubt under sec_512 of the code therefore trade association’s income from this activity is subject_to ubit under sec_511 of the code trade association's sale of discount certificates will not adversely affect the tax exempt status of trade_association under sec_501
